Citation Nr: 1100559	
Decision Date: 01/05/11    Archive Date: 01/14/11	

DOCKET NO.  07-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether an overpayment in the calculated amount of 
$16,590.37, or any part thereof, was properly created based on a 
decision to reduce the Veteran's disability compensation from 100 
percent (based on individual unemployability) to the 10 percent 
rate due to incarceration following conviction for a felony. 

2.  Whether the Veteran is entitled to a waiver of recovery of 
overpayment/ indebtedness in the amount of $16,590.37, or any 
part thereof, which was created based on a decision to reduce the 
Veteran's disability compensation from 100 percent (based on 
individual unemployability) to the 10 percent rate due to 
incarceration following conviction for a felony.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of May 2006 and December 2007 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In July 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.  Later in July 2010, the Veteran's 
representative submitted additional evidence to the Board, along 
with a waiver of initial RO consideration of this evidence.  See 
38 C.F.R. § 20.1304(c) (2010).

For reasons which will become apparent, the appeal as to whether 
the Veteran is entitled to a waiver of recovery of 
overpayment/indebtedness is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1.  On July [redacted], 2005, the Veteran was incarcerated at the Arizona 
State Penal Colony (Tucson) with a sentence of five years 
following his conviction for a felony, a fact of which he did not 
inform the VA.

2.  At the time of his incarceration, the Veteran was in receipt 
of, among other things, a total (100 percent) disability rating 
based on individual unemployability.

3.  In correspondence of March 2006, the Veteran was informed 
that, effective the 61st day of his incarceration, his 
100 percent evaluation would be reduced to 10 percent, but before 
that adjustment was made, he had 60 days to submit evidence 
showing the reduction should not be made.  The Veteran was 
further informed that he was entitled to a personal hearing to 
present evidence or argument on any point of importance to his 
claim.  

4.  The Veteran failed to present evidence showing that a 
reduction in benefits (based on his incarceration for a felony) 
should not be made.


CONCLUSION OF LAW

An overpayment in the calculated amount of $16,590.37 was 
properly created based on a decision to reduce the Veteran's 
disability compensation from 100 percent (based on individual 
unemployability) to the 10 percent rate due to incarceration 
following conviction for a felony.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the 
VCAA is not applicable to claims such as the Veteran's, involving 
whether an overpayment was properly created.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  Accordingly, further 
consideration of the provisions of the VCAA is unnecessary.  

The Board has reviewed all pertinent evidence in the Veteran's 
claims file, which includes his multiple contentions, including 
those offered during the course of the hearing before the 
undersigned in July 2010, as well as pertinent documents and 
correspondence from the VA RO in Phoenix, Arizona.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file shows, 
or fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

Propriety of Overpayment

The Veteran in this case contends that an overpayment in the 
calculated amount of $16,590.37 (representing the amount created 
based on a decision to reduce the Veteran's disability 
compensation from 100 percent to the 10 percent rate due to 
incarceration following conviction for a felony) was not properly 
created.  More specifically, it is contended that the Veteran was 
unaware of his duty to inform the VA that he was incarcerated on 
July [redacted], 2005.  According to the Veteran, had he been aware of 
this duty, he would certainly have informed the VA of his 
incarceration, thereby avoiding the overpayment in question.

In that regard, pursuant to applicable law and regulation, a 
Veteran who is incarcerated in a Federal, State, or local penal 
institution in excess of 60 days for conviction of a felony is 
not to be paid compensation or dependency and indemnity 
compensation in excess of 10 percent [the rate of compensation 
payable under 38 U.S.C.A. § 1114(a)] beginning on the 61st day of 
incarceration.  For purposes of this section, a felony is any 
offense punishable by death or imprisonment for a term exceeding 
one year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  However, where a 
conviction is overturned on appeal, any compensation or 
dependency and indemnity compensation withheld under this section 
as a result of incarceration for such conviction shall be 
restored to the beneficiary.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R. § 3.665 (2010).

In the case at hand, a VA/Social Security Administration Prisoner 
Computer Match dated in September 2005 showed that the Veteran 
had been incarcerated at the Arizona State Penal Colony (Tucson) 
on July [redacted], 2005.  At the time of his incarceration, the Veteran 
was in receipt of a 100 percent evaluation based on individual 
unemployability.  

In correspondence of early March 2006, the RO informed the 
Arizona Department of Corrections that they had received evidence 
that the Veteran was incarcerated at their facility.  The Arizona 
Department of Corrections was further informed that the Veteran 
was in receipt of compensation benefits, and that the law, 
specifically, 38 C.F.R. § 3.665, required that the payment of VA 
compensation benefits be reduced effective the 61st day of 
incarceration following conviction for a felony which occurred on 
or after October 7, 1980.  Under the circumstances, it was 
requested that the Arizona Department of Corrections complete and 
return the enclosed VA Form 21-4193, Notice to Department of 
Veterans Affairs of Veteran or Beneficiary Incarcerated in a 
Penal Institution.

In correspondence of March 9, 2006, the RO informed the Veteran 
that they had received evidence indicating that he was 
incarcerated on July [redacted], 2005, following conviction for a felony.  
The Veteran was further informed that the law, specifically 
38 C.F.R. § 3.665, required that the payment of VA compensation 
benefits be reduced to the lesser of the two following amounts on 
the 61st day of incarceration following conviction of a felony:  
(a) the amount payable for disability evaluated as 10 percent 
disabling if the combined disability evaluation is 20 percent or 
more, or (b) the amount equal to one-half of the 10 percent rate 
if the combined evaluation is 10 percent.  Under the 
circumstances, the Veteran was informed that the law required 
that his compensation benefits be reduced to $108 effective 
September [redacted], 2005, and $112 effective December 1, 2005.  

The RO informed the Veteran that his benefits could be resumed 
upon his release from incarceration, and that he should notify 
them when that event occurred.  The Veteran was further informed 
that, prior to the RO making the adjustment in his compensation, 
he was being given 60 days in which to submit additional evidence 
to show that the reduction should not be made.  An attachment 
accompanying the RO correspondence provided the Veteran full 
information regarding his due process rights.  Finally, the 
Veteran was informed that, should he desire a personal hearing to 
present evidence or argument on any point of importance, he 
should notify the RO, and they would arrange for a time and place 
for the hearing.  

On March 21, 2006, there was received VA Form 21-4193 (Notice to 
Department of Veterans Affairs of Veteran or Beneficiary 
Incarcerated in a Penal Institution) from the Arizona Department 
of Corrections indicating that the Veteran had been confined 
since July [redacted], 2005 for a period of five years following his 
conviction for a felony.  No specific release date for the 
Veteran was given.

In correspondence of mid-May 2006, the Veteran was informed by 
the RO that his VA compensation benefits had been reduced 
commensurate with the information provided in the previous March 
9, 2006 correspondence.  This is to say that the Veteran's 
100 percent evaluation based on individual unemployability had 
been reduced to 10 percent, effective September [redacted], 2005, the 
61st day of incarceration, pursuant to the provisions of 
38 C.F.R. § 3.665.  

In a Debt Management Center Referral for the Committee on Waivers 
and Compromises dated in July 2006, it was noted that the amount 
of overpayment created based on a decision to reduce the 
Veteran's disability compensation from 100 percent based on 
individual unemployability to the 10 percent rate due to 
incarceration following conviction for a felony was $16,590.37.  

Based on the aforementioned, it is clear that, at the time of the 
Veteran's incarceration on July [redacted], 2005, he was in receipt of a 
100 percent disability evaluation based on individual 
unemployability.  Similarly clear is that the Veteran's 
incarceration was for an offense classified as a felony, and that 
the Veteran did not inform the VA of his incarceration.  Under 
the circumstances, VA did not become aware of the Veteran's 
incarceration until September 2005, at which time a Prisoner 
Computer Match between the VA and the Social Security 
Administration revealed that the Veteran had been incarcerated at 
the Arizona State Penal Colony in Tucson (Arizona) since July [redacted], 
2005.  Based on that computer match and other information 
provided by the Arizona Department of Corrections, the RO, in 
March 2006, took action proposing to reduce the Veteran's 
100 percent evaluation to 10 percent based on his incarceration 
for a felony under the provisions of 38 C.F.R. § 3.665.  At that 
time, the Veteran was advised that his 10 percent evaluation 
became effective on the 61st day of his incarceration, and that 
his benefits could resume following his release from 
incarceration.  The Veteran was further given 60 days in which to 
submit additional evidence showing that the reduction should not 
be made, and informed of his full due process rights under the 
law, including the right to a personal hearing.  The Veteran 
failed to respond, with the result that, in May 2006, the 
Veteran's 100 percent evaluation based on individual 
unemployability was reduced to 10 percent, effective 
September [redacted], 2005, the 61st day of his incarceration.  It was 
that reduction in benefits which resulted in the overpayment 
which is currently the subject of this appeal.

The Veteran argues that he was unaware of his duty to inform the 
VA of his incarceration, and that he should, therefore, not be 
held responsible for any overpayment of benefits.  However, 
everyone dealing with the Government is charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations.  
Bryan v. West, 13 Vet. App. 482, 486 (2000) (citing Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) and Federal Crop Insurance 
Corporation v. Merrill, 332 U.S. 380, 384 (1947)).  Thus, such 
regulations are binding on all who seek to come within their 
sphere, regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent ignorance.  
Id.

In the case at hand, at the time of the previous award of a total 
disability rating based on individual unemployability, the 
Veteran was informed of his duty to keep VA apprised of certain 
critical events.  He failed to do so, resulting in the 
overpayment which is the subject of this appeal.  Based on the 
above analysis, the Board concludes that the overpayment was 
properly created.  Accordingly, the Veteran's claim that the 
overpayment was not properly created must be denied.


ORDER

An overpayment in the calculated amount of $16,590.37 was 
properly created based on a decision to reduce the Veteran's 
disability compensation from 100 percent (based on individual 
unemployability) to the 10 percent rate due to incarceration 
following conviction for a felony.  


REMAND

In addition to the above, the Veteran in this case seeks a waiver 
of recovery of overpayment/indebtedness in the amount of 
$16,590.37, or any part thereof, which was created based on a 
decision to reduce the Veteran's disability compensation from 
100 percent (based on individual unemployability) to the 
10 percent rate due to incarceration following conviction for a 
felony.  In pertinent part, it is argued that the Veteran's 
income is insufficient to satisfy the debt in question, and that 
collection of that debt will deprive him of basic necessities, 
such as food, clothing, and/or shelter.  

In a December 2007 Decision on Waiver of Indebtedness, the RO 
determined that it was within the principles of equity and good 
conscience to expect the Veteran to repay an overpayment of 
benefits in the amount of $16,590.37, and that his request for 
waiver of recovery of that amount was, therefore, denied.  In 
April 2008, the Veteran filed a timely notice of disagreement 
(NOD) with the denial of his request for waiver.  However, the RO 
has yet to issue a statement of the case (SOC) on that issue.  A 
remand is therefore required for issuance of SOC on this issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, in light of the aforementioned, the issue of 
entitlement to waiver of recover of overpayment/indebtedness in 
the amount of $16,590.37, or any part thereof, is REMANDED to the 
RO, via the AMC, for the following action:

The Veteran and his representative should 
be provided with a SOC addressing the issue 
of whether the Veteran is entitled to a 
waiver of recovery of overpayment/ 
indebtedness in the amount of $16,590.37, 
or any part thereof, which was created 
based on a decision to reduce the Veteran's 
disability compensation from 100 percent 
(based on individual unemployability) to 
the 10 percent rate due to incarceration 
following conviction for a felony.  
Accompanying that SOC should be notice 
to the Veteran of his appellate rights, 
and of the need to file a timely 
Substantive Appeal in order to perfect 
his appeal on that issue.  The SOC must 
contain notice of all relevant action taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.  

Thereafter, the claim of entitlement to waiver of recover of 
overpayment/ indebtedness in the amount of $16,590.37, or any 
part thereof, should be returned to the Board, if the appeal of 
the denial of that claim has been perfected.  The Board intimates 
no opinion as to the ultimate outcome in this case.  The Veteran 
need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	J. HAGER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


